Guerry, J.
Where a suit is instituted in a justice’s court on “account,” and the account attached states “To house rent for month of November, 1935,” and upon the trial it appears that the rent due was for the month of September instead of November, it was not error to allow an amendment of the account showing' this fact. Such an amendment was not a new cause of action. The suit as filed was for rent of a certain house, as for one month. This was the basis of the cause of action; and where the proof showed the month was September, it was proper to allow such amendment. Code, § 81-1302; Norden v. Collier, 20 Ga. App. 98 (92 S. E. 652); Macon Railway & Light Co. v. Lewis, 4 Ga. App. 313; (61 S. E. 290); Hyer v. Holmes, 12 Ga. App. 837 (79 S. E. 58); Georgia R. &c. Co. v. Smith, 83 Ga. 626, 636 (10 S. E. 235); Quillian v. Johnson, 122 Ga. 49 (49 S. E. 801); Central of Ga. Ry. Co. v. Sistrunk, 16 Ga. App. 683 (85 S. E. 954). The court did not err in dismissing the certiorari.

Judgment aifJU-med.


Broyles, C. J., and MacIntyre, J., conour.